Exhibit 10.1

GUARANTY RELATING TO SECURED TERM CREDIT AGREEMENT

GUARANTY (this “Guaranty”) dated as of December 7, 2015, made among the
Guarantors listed on the signature pages hereto (each such subsidiary
individually, a “Guarantor” and, collectively with any Person that becomes a
“Guarantor” pursuant to Section 20, the “Guarantors”), CREDIT SUISSE AG, as
Administrative Agent (in such capacity, the “Administrative Agent”) and MORGAN
STANLEY SENIOR FUNDING, INC as Collateral Agent (in such capacity, the
“Collateral Agent”), in each case, for the lenders (the “Lenders”) from time to
time parties to the CREDIT AGREEMENT (the “Credit Agreement”) dated as of the
date hereof, among NXP B.V. with its corporate seat in Eindhoven, the
Netherlands (the “Company”), NXP FUNDING LLC (the “Co-Borrower”), the Lenders,
CREDIT SUISSE SECURITIES (USA) LLC, MORGAN STANLEY SENIOR FUNDING, INC.,
BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC. AND MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED as Joint Lead Arrangers (the “Joint Lead Arrangers”)
and Joint Bookrunners (the “Joint Bookrunners”) and GOLDMAN SACHS LENDING
PARTNERS LLC, CITIGROUP GLOBAL MARKETS LIMITED AND COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., LONDON BRANCH, as Co-Managers (the
“Co-Managers”).

W I T N E S S E T H:

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrowers upon the terms and subject to the conditions set
forth therein and (b) one or more Lenders or Affiliates of Lenders may from time
to time enter into Hedge Agreements with one or more of the Borrowers;

WHEREAS, the proceeds of Loans will be used by the Borrowers on the Closing Date
towards: (1) paying the Cash Consideration in connection with the Acquisition;
(2) prepaying the Existing Fast Credit Facility; (3) prepaying any amounts
outstanding under the Existing Revolving Credit Facility, and (4) paying
Transaction Expenses.

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loan to the Borrowers under the Credit Agreement that the
Guarantors shall have executed and delivered this Guaranty to the Administrative
Agent for the benefit of the Guaranteed Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers, the Joint
Bookrunners and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective Loans to the Borrowers under the Credit
Agreement and to induce one or more Lenders or Affiliates of Lenders to enter
into Hedge Agreements with the Borrowers, the Guarantors hereby agree with the
Administrative Agent and the Collateral Agent, for the benefit of the Guaranteed
Parties, as follows:



--------------------------------------------------------------------------------

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) As used herein, the term “Enforcement Event” means the occurrence of an
Event of Default in respect of which notice of acceleration of the Obligations
has been given by the Administrative Agent to the Borrowers or the Obligations
have otherwise become due and payable prior to the scheduled maturity thereof.

(c) As used herein, the term “Obligations” means the collective reference to
(i) the due and punctual payment of (x) the principal of and premium, if any,
and interest at the applicable rate provided in the Credit Agreement (including
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or other similar proceeding (or interest that would accrue but for
the operation of applicable bankruptcy or insolvency laws), regardless of
whether allowed or allowable in such proceeding (for any obligation,
“Post-Petition Interest”)) on the Loans, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise and
(y) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred after the commencement of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of any Borrower or any other
Credit Party to any of the Guaranteed Parties under the Credit Agreement or any
other Credit Document, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of any Borrower under or pursuant to the
Credit Agreement or any other Credit Document, (iii) the due and punctual
payment and performance of all the covenants, agreements, obligations and
liabilities of each other Credit Party under or pursuant to this Guaranty or any
other Credit Document, (iv) the due and punctual payment and performance of all
obligations of each Credit Party under each Hedge Agreement that (x) is in
effect on the Closing Date with a counterparty that is a Lender or an Affiliate
of a Lender as of the Closing Date or (y) is entered into after the Closing Date
with any counterparty that is a Lender or an Affiliate of a Lender at the time
such Hedge Agreement is entered into and (v) the due and punctual payment and
performance of all obligations in respect of overdrafts and related liabilities
owed to the Administrative Agent or its Affiliates arising from or in connection
with treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds.

(d) As used herein, the term “Guaranteed Parties” means (i) the Lenders,
(ii) the Administrative Agent, (iii) the Collateral Agent, (iv) each
counterparty to a Hedge Agreement the obligations under which constitute
Obligations, (v) the beneficiaries of each indemnification obligation undertaken
by any Credit Party under any Credit Document and (vi) any successors,
indorsees, transferees and assigns of each of the foregoing.

(e) References to “Lenders” in this Guaranty shall be deemed to include
Affiliates of Lenders that may from time to time enter into Hedge Agreements
with the Borrower.



--------------------------------------------------------------------------------

(f) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and Section references are to
Sections of this Guaranty unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and the words “property” and “assets” shall be construed to refer
to any and all tangible and intangible properties and assets.

(g) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms, any reference herein to any
Person shall be construed so as to include such Person’s successors and
permitted assigns, and any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
modified in accordance with the terms thereof and, to the extent applicable, the
terms of the Credit Agreement.

2. Guaranty.

(a) Subject to the provisions of Section 8, each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, as agent for the
benefit of the Guaranteed Parties, the punctual and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of each Obligation. If a Borrower fails to pay or perform any
Obligation when due, each Guarantor agrees that it will forthwith on demand pay
or perform the relevant Obligation at the place and in the manner specified in
the relevant Credit Document.

(b) Each Guarantor further agrees to pay any and all reasonable expenses
(including all reasonable fees and disbursements of counsel) that may be paid or
incurred by the Administrative Agent or any other Guaranteed Party in enforcing,
or obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Guarantor under this Guaranty.

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guaranty or affecting the rights and remedies of the
Administrative Agent or any other Guaranteed Party hereunder.

(d) No payment or payments made by any Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Guaranteed Party from any Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations under the Credit Documents are paid and
performed in full, the Commitments are terminated.



--------------------------------------------------------------------------------

(e) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any other Guaranteed Party
on account of its liability hereunder, it will notify the Administrative Agent
in writing that such payment is made under this Guaranty for such purpose.

(f) If acceleration of the time for payment of any Obligation by a Borrower is
stayed by reason of the insolvency or receivership of such Borrower or
otherwise, all Obligations otherwise subject to acceleration under the terms of
any Credit Document shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent.

3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section 3 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Guaranteed Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Guaranteed Parties for the full amount guaranteed by such Guarantor hereunder.

4. Right of Set-off. In addition to any rights and remedies of the
Administrative Agent and the other Guaranteed Parties provided by law, each
Guarantor hereby irrevocably authorizes each Guaranteed Party, to the maximum
extent permitted by applicable law, at any time and from time to time following
the occurrence of an Enforcement Event without notice to such Guarantor or any
other Guarantor, any such notice being expressly waived by each Guarantor, upon
any amount becoming due and payable by such Guarantor hereunder (whether at
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount (whether or not such Guaranteed Party shall have made
any demand hereunder) any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Guaranteed
Party to or for the credit or the account of such Guarantor. Each Guaranteed
Party shall notify such Guarantor promptly of any such set-off and the
appropriation and application made by such Guaranteed Party, provided that the
failure to give such notice shall not affect the validity of such set-off or
appropriation and application.

5. Deferral of Subrogation and Contribution. Notwithstanding any payment or
payments made by any of the Guarantors hereunder or any set-off or appropriation
and application of funds of any of the Guarantors by the Administrative Agent or
any other Guaranteed Party, no Guarantor shall be entitled to exercise any
rights of subrogation with respect to any of the rights of the Administrative
Agent or any other Guaranteed Party against a Borrower or any other Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Guaranteed Party for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from a Borrower or any other Guarantor in respect
of payments made by such Guarantor hereunder, in each case until all of the
Obligations are paid and performed in full, the Commitments are terminated. If
any amount shall be paid to any Guarantor on account of such subrogation rights



--------------------------------------------------------------------------------

at any time when all the Obligations shall not have been paid and performed in
full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the other Guaranteed Parties or, in the event that a
trust is not recognized by the Law applicable to such Guarantor, as agent for
and on behalf of the Administrative Agent and the other Guaranteed Parties,
segregated from other funds of such Guarantor, and such amount shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Obligations,
whether due or to become due, in such order as the Administrative Agent may
determine; provided that nothing herein shall be effective to create a charge or
other Lien over any such amount held by such Guarantor, whether or not requiring
registration under any applicable Law.

6. Amendments, etc., with Respect to the Obligations; Waiver of Rights. Subject
to Section 8, the obligations of each Guarantor under this Guaranty shall be
unconditional and absolute, and without limiting the foregoing, each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, (a) any demand for payment of any of the Obligations made by the
Administrative Agent or any other Guaranteed Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, settled, waived, surrendered or released by the
Administrative Agent or any other Guaranteed Party or by operation of law,
(c) the Credit Agreement, the other Credit Documents and any other documents
executed and delivered in connection therewith and the Hedge Agreements and any
other documents executed and delivered in connection therewith and any documents
entered into with the Administrative Agent or any of its Affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds may be amended,
modified, supplemented, extended or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders, as the case may be, or, in the
case of any Hedge Agreement or documents entered into with the Administrative
Agent or any of its Affiliates in connection with treasury, depositary or cash
management services or in connection with any automated clearinghouse transfer
of funds, the party thereto) may deem advisable from time to time, and (d) any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Guaranteed Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any other Guaranteed Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it (or on its
behalf) as security for the Obligations or for this Guaranty or any property or
assets subject thereto. When making any demand hereunder against any Guarantor,
the Administrative Agent or any other Guaranteed Party may, but shall be under
no obligation to, make a similar demand on the relevant Borrower or any other
Guarantor or guarantor (and notwithstanding any provisions of applicable law to
the contrary each Guarantor irrevocably waives any right it may have of
requiring the Administrative Agent or any Guaranteed Party (or any person on its
behalf) to proceed against or enforce any other rights or security or claim
payment from a Borrower, any other Guarantor or any other Person before making a
demand against such Guarantor under the terms of this Guaranty), and any failure
by the Administrative Agent or any other Guaranteed Party to make any such
demand or to enforce such security or to collect any payments from any



--------------------------------------------------------------------------------

Borrower or any Guarantor or guarantor or any release of a Borrower or any
Guarantor or guarantor shall not relieve any Guarantor in respect of which a
demand or collection is not made or any Guarantor not so released of its several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Administrative
Agent or any other Guaranteed Party against any Guarantor. For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.

7. Guaranty Absolute and Unconditional. Subject to Section 8, the obligations of
each Guarantor under this Guaranty shall be unconditional and absolute, and
without limiting the foregoing, each Guarantor waives any and all notice of the
creation, contraction, incurrence, renewal, extension, amendment, waiver or
accrual of any of the Obligations, and notice of or proof of reliance by the
Administrative Agent or any other Guaranteed Party upon this Guaranty or
acceptance of this Guaranty, the Obligations or any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended, waived or accrued, in reliance upon this Guaranty; and all dealings
between any Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the other Guaranteed Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guaranty. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
Borrower or any of the Guarantors with respect to the Obligations. Each
Guarantor understands and agrees that this Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment and performance, to
the maximum extent permitted by applicable law, and shall not be released,
discharged or otherwise altered by (a) the invalidity, irregularity,
non-perfection or unenforceability of the Credit Agreement, any other Credit
Document or any Hedge Agreement, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other
Guaranteed Party, (b) any defense, set-off or counterclaim (other than that the
Obligations have been paid and performed in full) that may at any time be
available to or be asserted by a Borrower or any other Guarantor against the
Administrative Agent or any other Guaranteed Party whether in connection with
the Credit Documents or any unrelated transactions, (c) any release, impairment,
non perfection or invalidity of any direct or indirect security for any
obligation of a Borrower, any other Guarantor or any other Person, (d) any
change in the corporate existence, structure or ownership of a Borrower, any
other Guarantor or any other Person or any of their respective Subsidiaries, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
a Borrower, any other Guarantor or any other Person or any of their properties
or assets or any resulting release or discharge of any obligation of a Borrower,
any other Guarantor or any other Person under any Credit Document, (e) any
provision of applicable law or regulation purporting to prohibit the payment of
any Obligation by a Borrower, any other Guarantor or any other Person, or
(f) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of any Borrower for any of the
Obligations, or of such Guarantor under this Guaranty, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent and any other Guaranteed Party may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any Borrower or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any other Guaranteed



--------------------------------------------------------------------------------

Party to pursue such other rights or remedies or to collect any payments from
any Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any Borrower or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent and the other
Guaranteed Parties against such Guarantor. This Guaranty shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon each Guarantor and the successors and assigns thereof, and shall
inure to the benefit of the Administrative Agent and the other Guaranteed
Parties, and their respective successors, indorsees, transferees and assigns,
until all the Obligations under the Credit Documents shall have been satisfied
by payment and performance in full, the Commitments shall be terminated),
notwithstanding that from time to time during the term of the Credit Agreement
and any Hedge Agreement the Credit Parties may be free from any Obligations. A
Guarantor shall automatically be released from its obligations hereunder upon
(i) a sale or other disposition (including by way of consolidation or merger) of
such Guarantor or the sale or disposition of all or substantially all the assets
of such Guarantor (other than, in either case, to the Company or a Restricted
Subsidiary), in each case, as permitted by the Credit Agreement, (ii) the
designation in accordance with the Credit Agreement of the Guarantor as an
Unrestricted Subsidiary or (iii) to the extent that such Guarantor is not an
Immaterial Subsidiary due to operation of clause (a) of the definition of
“Immaterial Subsidiary”, upon the release of the guarantee referred to in such
clause. In addition to any release permitted by the preceding sentence, the
Administrative Agent may release any Guarantor with the prior written consent of
the Required Lenders; provided that any release of all or substantially all the
Guarantors shall require the consent of all the Lenders. In connection with any
such release, the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to the preceding sentence of this Section 7 shall
be without recourse to or warranty by the Administrative Agent.

8. Reinstatement and Limitations.

(a) This Guaranty shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored or returned by the Administrative
Agent or any other Guaranteed Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of a Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, a Borrower or any Guarantor or any part
of its property or assets, or otherwise, all as though such payments had been
due but not made at such time.

(b) In the case of any Person that becomes a Guarantor pursuant to Section 20,
such Guarantor’s maximum liability shall in no event exceed the amount specified
in the applicable Supplement hereto.

(c) A guarantee given by a Guarantor incorporated in the Netherlands shall not
be valid and the right to enforce such guarantee shall be excluded to the extent
that such guarantee constitutes unlawful financial assistance under applicable
laws.

(d) Any limitation applicable to a Guarantor set forth in this Section 8 will
not limit or otherwise affect the liability or obligations of any other
Guarantor hereunder.



--------------------------------------------------------------------------------

9. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent in the currency in which the relevant
Obligation is due without set-off, counterclaim, deduction or withholding at the
Administrative Agent’s Office. The provisions of Section 5.4 of the Credit
Agreement apply mutatis mutandis to this Guaranty and all payments made
hereunder as though set out in full in this Guaranty.

10. Representations and Warranties; Covenants. Each Guarantor hereby represents
and warrants that the representations and warranties set forth in Section 8 of
the Credit Agreement as they relate to such Guarantor or in the other Credit
Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects,
and the Administrative Agent and each other Guaranteed Party shall be entitled
to rely on each of them as if they were fully set forth herein.

11. Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guaranty with
respect to any action taken or not taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Guaranty shall be exclusively governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and such
Guarantor, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Guaranteed Parties with full and valid authority so to act or
refrain from acting, and no Guarantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

12. Joint and Several Obligations. The Borrowers’ obligations under the Credit
Agreement are joint and several.

13. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.3 of the Credit Agreement. All communications and
notices hereunder to each Guarantor shall be given to it in care of the Company
at the Company’s address set forth in Section 13.3 of the Credit Agreement.

14. Counterparts. This Guaranty may be executed by one or more of the parties to
this Guaranty on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Guaranty signed by all the parties shall be lodged with the
Administrative Agent and the Company.

15. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such



--------------------------------------------------------------------------------

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

16. Integration. This Guaranty represents the agreement of each Guarantor and
the Administrative Agent with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by any Borrower,
the Administrative Agent or any other Guaranteed Party relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

17. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
each affected Guarantor and the Administrative Agent in accordance with
Section 13.2 of the Credit Agreement.

(b) Neither the Administrative Agent nor any other Guaranteed Party shall by any
act (except by a written instrument pursuant to Section 17(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any other
Guaranteed Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Guaranteed Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Administrative
Agent or any Guaranteed Party would otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

18. Section Headings. The Section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

19. Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns. If all or any part of the Administrative Agent’s or any
other Guaranteed Party’s interest in any Obligation is assigned or otherwise
transferred in accordance with the Credit Agreement, the transferor’s rights
hereunder, to the extent applicable to the obligation so transferred, shall be
automatically transferred with such obligation. No Guarantor may assign,
transfer or delegate any of its rights or obligations under this Guaranty
without the prior written consent of the Administrative Agent other than as
permitted under the Credit Agreement.



--------------------------------------------------------------------------------

20. Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Guaranty pursuant to Section 9.11 of the Credit Agreement
shall become a Guarantor, with the same force and effect as if originally named
as a Guarantor herein, for all purposes of this Guaranty upon execution and
delivery by such Subsidiary of a Supplement in the form of Annex A hereto. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Guaranty shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Guaranty.

21. Effectiveness.

This Guaranty shall take effect on the Closing Date.

22. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

23. Submission to Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guaranty and the other Credit Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) appoints the Co-Borrower (the “Process Agent”) as its agent to receive on
behalf of such Guarantor and its property service of copies of the summons and
complaint and any other process which may be served by the Administrative Agent
or any Guaranteed Party in any such action or proceeding in any aforementioned
court in respect of any action or proceeding arising out of or relating to this
Guaranty. Such service may be made by delivering a copy of such process to such
Guarantor by courier and by certified mail (return receipt requested), fees and
postage prepaid, both (i) in care of the Process Agent at the Process Agent’s
address and (ii) at the Company’s address specified pursuant to Section 12, and
each Guarantor hereby irrevocably authorizes and directs the Process Agent to
accept such service on its behalf;

(d) agrees that nothing herein shall affect the right of the Administrative
Agent or any other Guaranteed Party to effect service of process in any other
manner permitted by law or shall limit the right of the Administrative Agent or
any other Guaranteed Party to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 21 any special, exemplary, punitive or consequential damages.



--------------------------------------------------------------------------------

24. GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

GUARANTORS: NXP B.V. By:  

/s/ Jean Schreurs

  Name:   Jean Schreurs   Title:   Authorized Attorney

 

[Signature page – Term Loan Guaranty]



--------------------------------------------------------------------------------

NXP FUNDING LLC By:  

/s/ Jean Schreurs

  Name:   Jean Schreurs   Title:   Authorized Attorney

 

[Signature page – Term Loan Guaranty]



--------------------------------------------------------------------------------

NXP SEMICONDUCTORS NETHERLANDS B.V.

By:  

/s/ Jean Schreurs

  Name:   Jean Schreurs   Title:   Authorized Attorney

 

[Signature page – Term Loan Guaranty]



--------------------------------------------------------------------------------

NXP SEMICONDUCTORS TAIWAN LTD.

By:  

/s/ Jean Schreurs

  Name:   Jean Schreurs   Title:   Authorized Attorney

 

[Signature page – Term Loan Guaranty]



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC. By:  

/s/ Jean Schreurs

  Name:   Jean Schreurs   Title:   Authorized Attorney

 

[Signature page – Term Loan Guaranty]



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR HOLDINGS V, INC.

By:  

/s/ Jean Schreurs

  Name:   Jean Schreurs   Title:   Authorized Attorney

 

[Signature page – Term Loan Guaranty]



--------------------------------------------------------------------------------

CREDIT SUISSE AG as Administrative Agent By:  

/s/ Bill O’Daly

  Name:   Bill O’Daly   Title:   Authorized Signatory By:  

/s/ Andrew Maletta

  Name:   Dr. Andrew Maletta   Title:   Authorized Signatory

 

[Signature page – Term Loan Guaranty]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.

  as Collateral Agent By:  

/s/ Reagan Phillipp

  Name:   Reagan Phillipp   Title:   Authorized Signatory

 

[Signature page – Term Loan Guaranty]



--------------------------------------------------------------------------------

EXECUTION VERSION

ANNEX A

SUPPLEMENT NO. [    ] dated as of [            ], [        ] to the GUARANTY
(the “Guaranty”) dated as of [●], NXP B.V. (the “Company”), each of the
Guarantors referred to therein, Credit Suisse AG, as Administrative Agent (in
such capacity, the “Administrative Agent”) and MORGAN STANLEY SENIOR FUNDING,
INC. as Collateral Agent (in such capacity, the “Collateral Agent”), in each
case, for the lenders (the “Lenders”) from time to time parties to the Credit
Agreement referred to below.

A. Reference is made to the Credit Agreement dated as of [●], among NXP B.V.
(the “Company), NXP Funding LLC (the “Co-Borrower”), the Lenders, the Joint Lead
Arrangers, the Joint Bookrunners, the Administrative Agent and the Collateral
Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty.

C. The Guarantors have entered into the Guaranty in order to induce the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Loan to the Borrowers under the
Credit Agreement and to induce one or more Lenders or Affiliates of Lenders to
enter into Hedge Agreements with any of the Borrowers. Section 9.11 of the
Credit Agreement and Section 20 of the Guaranty provide that additional
Subsidiaries of the Company may become Guarantors under the Guaranty by
execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guaranty as consideration for Loans previously made.

Accordingly, the Administrative Agent, the Collateral Agent and each New
Guarantor agrees as follows:

SECTION 1. In accordance with Section 20 of the Guaranty, on and from the date
of this Supplement (the “Effective Date”) each New Guarantor by its signature
below becomes a Guarantor under the Guaranty with the same force and effect as
if originally named therein as a Guarantor and each New Guarantor hereby
(a) agrees to all the terms and provisions of, and assumes all of the
liabilities and obligations under, the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof. On and from the Effective Date
each reference to a Guarantor in the Guaranty shall be deemed to include each
New Guarantor. All of the provisions of the Guaranty are hereby incorporated
herein by reference. Each New Guarantor’s maximum liability under the Guaranty
and the other Credit Documents shall [be as set forth in Section 8 of the
Guaranty].1

 

1  Use if the Guarantor is an entity organized under the laws of a jurisdiction
already referred to in Section 8(b) of the Guaranty. Otherwise, specify
appropriate limitation here.

 

A-1



--------------------------------------------------------------------------------

SECTION 2. Each New Guarantor represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Company
and the Administrative Agent. If executed by more than one New Guarantor, this
Supplement shall become effective as to each New Guarantor when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of such New Guarantor and the
Administrative Agent.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guaranty, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.3 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.3 of the Credit
Agreement.

SECTION 8. Each New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[NAME OF NEW GUARANTOR] By:  

 

  Name:   Title: CREDIT SUISSE AG   as Administrative Agent By:  

 

  Name:   Title: MORGAN STANLEY SENIOR FUNDING, INC.   as Collateral Agent By:  

 

  Name:   Title: